DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Remarks (6/17/2022) amended claims 15, 22 and 35 and canceled claim 34.  
Canceled claim 34 renders moot prior objections/rejections which are hereby withdrawn.
Amended claims 15 and 22 overcome prior rejections under 35 USC 112 as relates to update machine learning model, which are hereby withdrawn.  
Claims 15, 17, 18, 21, 22, 29, 32, 33 and 35 are pending in this final office action.

Response to Arguments
Applicant’s arguments (6/17/2022) with respect to rejection of claims 15, 17, 18, 21, 22, 29, 32, 33 and 35 under 35 USC 101 have been fully considered and are not found persuasive.  
   Re applicant arguments (pgs 15-17) that claimed invention is not merely a judicial exception related to commercial interaction (under certain methods of organizing human activity),…relates to a particular solution to a problem or a particular way to achieve a desired outcome…
Response:  The Office respectfully notes that applicant arguments are not found persuasive.  The overarching abstract idea fits in the category of certain methods of organizing human activity - under the commercial interaction sub category of certain methods of organizing human activity as steps are recited that are required for outputting a purchase request, inclusive of using a machine learning model to determine recipients and allocation as related to a purchase request and providing additional information about a purchase.     
   Contrary to applicant assertions, the addition of multiple limitations that recite storing various data are properly handled and analyzed as additional elements to the abstract idea.  The claim does not recite a technical solution as the explanation of an abstract idea with multiple additional elements that either are not indicative of a practical application or an inventive concept. (please see detail below).   
  Further, contrary to applicant assertions re machine learning: this is a model to which data is input and result is output, where a kind of data is identified to first train the model.  In the claims, the recitations are of this process occurring, where the model itself is not being improved; nor is a technological solution to a technological problem being evidenced in the claims (Note the Office’s detailed explanation of an abstract idea plus additional elements which incorporate machine learning).
   Regarding applicant assertions of a specific information processing apparatus, the specification recites that the apparatus comprises processing devices and storage devices (paras 6, 10, 20, 21, fig. 2,3), which is an ordinary structure of general purpose computing devices, recited at a high level of generality, that are then used to implement the abstract idea.  The recitation of a processing apparatus was determined to be an additional element beyond the abstract idea.  The apparatus is used to perform steps that gather data (several of the “obtain” steps), perform a calculation (which of itself is an abstract concept utilized within the overall abstract idea to determine a commission), engage in transaction (output purchase request), analyze data (to determine recipients/allocation), store, generate and transmit data about the purchase.  The apparatus is merely being used in the instant case to perform the abstract idea, which is not indicative of a practical application or an inventive concept (MPEP 2106.05(f)).
     Regarding the arguments addressing limitations associated with a posting material (at least pages 19-20), the limitations themselves recite storing a posting material, generating a candidate posting (postings are merely information) based on the stored information, outputting that information to a user who makes a choice of information that is then transmitted to a network.  Generating the posting and accepting a selection is considered part of the overarching abstract idea as providing information about a purchase for publishing (where publishing indicates sharing with others and the preceding steps outline the process to achieve this) – which of themselves can be interpreted as social activities under the overarching abstract idea.  Further, that a specific outcome occurs does not necessarily indicate that an abstract idea is not presented in the claims.  Moreover, generating postings is described as generating information in the claim, which does not evidence a specific technical solution, rather it recites a part of the abstract idea.  

  Applicant asserts improvement to a technical field (para 20)
Response:  The claim (e.g., claim 15) recites that purchase information, e.g., a price, is obtained and a commission based on the price is calculated.  The commission is based on a number multiplied by the purchase price.  This number corresponds somehow to holding period and holding amount of a crypto currency, increasing as period and amount increase.  The commission is then used to purchase cryptocurrency. The process is an abstract concept that fits the grouping of certain methods of organizing human activity as commercial interaction and/or fundamental economic practice and/or social activities is occurring.   
   That this process may improve the itemized listing on page 20 of applicant arguments  nonetheless recites improvement to an abstract idea as the concepts – purchasing, donations, posting information - also squarely fall in certain methods of organizing human activity as commercial interaction and/or fundamental economic practice and/or social activities.   Further, regarding blockchain technology underlying the cryptocurrency, there is nothing in the claims that recites anything about blockchain that is being improved, merely used as indicated by cryptocurrency recitations.   
    In addition, applicant refers to improvement of conventional methods of payment for a commodity or service, where methods of payment are of themselves considered abstract concepts (fundamental economic practice and/or commercial interaction).  The claim references holding periods in the claims as information that is gathered (i.e., obtain cryptocurrency holding period and holding amount) in order to determine a commission for purchase of a cryptocurrency.  Further, applicant asserts improvement to conventional methods of payment for a commodity.  The claim references paying for a commodity but only in the sense that this information is also gathered (i.e., the limitations that obtain purchase information) in order to determine a commission for purchase of a cryptocurrency.  These limitations recite an abstract concept, and therefore rejections of the claims under 35 USC 101 is maintained. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 7/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner, except for the lined through items for which a translation was not provided.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 17, 18, 21, 22, 29, 32, 33 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 15 and 22 recite “train a machine learning model to generate predicted recipients and predicted allocations using, as input to the machine learning model, the plurality of recipients and the allocation of the crypto currency transmitted to each of the recipients; apply the machine learning model to generate predicted recipients and predicted allocations based at least in part on the purchase information.”  
   A review of the specification fails to find support for the generating of predicted recipients and predicted allocations and applying the model based at least in part on purchase information. Paragraph 51 of the specification appears to indicate that recipients and allocations are merely determined from historical data and comparisons to subsequent transactions are then made to determine recipients and allocations. There is no explanation that these predicted values are generated using machine learning or how that is done.  The paragraph also states that a machine learning model is based on purchase history which is different from purchase information (which according to paras 10 and 32 is the purchase made on which a commission (cashback) is based).    
   Dependent claims 17, 18, 21, 29 and 32-35 are similarly rejected because they do not cure the deficiencies of claim 15 from which they depend.





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Regarding claim 21:  The claim repeats a limitation recited in claim 15 - store a posting material associated with the commodity, the service or the recipient, for
generating posting information for posting onto a network.  Then claim 15 recites generating and outputting a plurality of candidate postings, accepting a selection of one of them and submitting it for publishing.  Claim 21 recites generating and outputting a single candidate posting, accepting a selection of that posting and outputting it to a network. This appears to be a repeat of the limitations of claim 15, because wouldn’t a single candidate posting be included in the plurality?  Or is the initial “store a posting material…” of claim 15 intended to be different from the “store a posting material…” of claim 21.  Would applicant please clarify the steps that are intended to occur here?    
      



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15, 17, 18, 21, 22, 29, 32, 33 and 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 15 recites an apparatus comprising one or more processing devices and one or more storage devices and claim 22 recites a method – both are statutory categories of invention. (Step 1: Yes) 

Step 2A Prong 1
   The specific limitations in claim 15 that recite an abstract idea are: 
      obtain purchase information related to a commodity or a service purchased by a user holding a crypto currency, comprising:
            receiving a digital image of a paper receipt, a cash register tape or a
barcode corresponding to the purchase information;
            performing image recognition on the digital image to extract the
purchase information;
           confirming, based on the results of image recognition, a user
certification of the purchase;
          transmit a notification of payment of a commission corresponding to a purchase price of the commodity or the service, to a provider of the commodity or the service, wherein an amount of the commission is determined…: 
              obtain a crypto currency holding period of the user; 
              obtain a crypto currency holding amount of the user; and 
              multiply the purchase price of the commodity or the service by a coefficient corresponding to the crypto currency holding period and the crypto currency 
holding amount, wherein the coefficient is increased as the crypto currency holding period and the crypto currency holding amount increase;
        output a purchase request to purchase a crypto currency based on the commission, to an issuer of the crypto currency or a holder of the crypto currency; 
       …
     train a…model to generate predicted recipients and predicted allocations using, as input to the…model, the plurality of recipients and the allocation of the crypto currency transmitted to each of the recipients;
    apply the…model to generate predicted recipients and predicted allocations based at least in part on the purchase information;
    …
    generate a plurality of candidate postings based on the posting material
associated with the commodity, the service or the recipient and/or information
about the user, wherein the candidate postings comprise one or more of information
about the commodity or service purchased, information about a merchant from which the user purchased the commodity or service and comments about the commodity or the service;
     …
     accept a selection of one of the plurality of candidate postings by the user…

 Step 2A Prong 1
   The claim limitations as a whole recite an abstract idea in the category of certain methods of organizing human activity – i.e., fundamental economic principle and/or commercial interaction and/or social activities (managing personal interaction)  (e.g., gather data (several of the “obtain” steps – e.g. a receipt, holding amount and times), transmit notification of payment, perform a calculation to determine a commission to be used for purchase, engage in transaction (output purchase request); generate information about the purchase, accept a selection of  information from a user).  The recitation of computer elements – i.e., processing and storage devices, network – does not necessarily restrict the claim from reciting an abstract idea. (Step 2A Prong 1: Yes) 

     Step 2A Prong 2
  The identified abstract idea to which claim 15 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application.  
  The claim recites additional elements – one or more processing devices, one or more storage devices, machine learning, network.  The processing devices gather and analyze data, while the storage devices store data used to implement the abstract idea.  The computing systems/components are recited at a high-level of generality (e.g., see specification, paragraphs 10, 11-14, fig 1) such that these components are merely used as tools to perform the abstract idea. (MPEP 2106.05(f))  The machine learning model itself, used to predict recipients and allocations, is identified as an additional element beyond the abstract idea, as machine learning merely recites programming of a computer to perform a desired data analysis to implement the abstract idea. (MPEP 2106.05(f)).   Further, the description of digital as related to an image of a receipt merely indicates electronic technology in the imaging used in computer implementation of the abstract idea (see, e.g. specification para 30).  A “network” is also recited at a high-level of generality (e.g., see specification, paragraph 9 reciting a network such as the Internet)) such that this recitation generally links the abstract idea to a particular technological environment or field of use (MPEP 2106.05(h)).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea. Thus the claim is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO).

   Claim 15 also includes the additional elements of:
store a record of an amount of crypto currency obtained from the issuer or the holder…;
 store a record of an amount of crypto currency extracted from the crypto currency to be transmitted to the user… ;     
store the purchase information…;
store a record of an amount of crypto currency transmitted to each of the predicted recipients according to the predicted allocation…;
store a record of an amount of the obtained crypto currency less the extracted crypto currency…;
store a posting material associated with the commodity, the service or the recipient, for generating posting information for posting…;
output the plurality of candidate postings
submit the selected posting for publishing …
       These limitations merely recite process steps for storing/transmitting data (i.e., information, records, posting material).  These limitations amount to no more than mere data storing, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
   Step 2B 
   Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. 
   As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - one or more processing devices; one or more storage devices, machine learning, network - merely recite use of computer devices/components as tools to perform the abstract idea and linking to a particular technological environment, where applying a computer as a tool or linking to a particular technological environment are not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not provide significantly more than the abstract idea because they do not impose any meaningful limits on practicing the abstract idea.  (Step 2B – No)      
     Additionally, the following limitations described above as insignificant extra-solution activity have been reevaluated in Step 2B:
store a record of an amount of crypto currency obtained from the issuer or the holder…;
 store a record of an amount of crypto currency extracted from the crypto currency to be transmitted to the user… ;     
store the purchase information…;
store a record of an amount of crypto currency transmitted to each of the predicted recipients according to the predicted allocation…;
store a record of an amount of the obtained crypto currency less the extracted crypto currency…;
store a posting material associated with the commodity, the service or the recipient, for generating posting information for posting…;
output the plurality of candidate postings…
submit the selected postings for publishing…

        As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data storing/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d):(buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014);OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). 
    Accordingly, these additional elements, when considered separately and as an ordered combination, do not recite an inventive concept. (Step 2A-Prong 2: No).

   Similar arguments are applicable to claim 22 as the claim recites a similar concept to claim 15; hence claim 22 is rejected under similar grounds to claim 15.  

Dependent claims 17, 18, 21, 29 and 32, 33 and 35 are also rejected under 35 USC 101. 
   Dependent claims 17, 18, 21, 29, 32 and 33 further describe the abstract idea present in independent claims 15 and 22 – e.g., claim 17(determine whether the user holds an amount of currency and transmit crypto currency to the user); 18 (transmit crypto currency in an amount); 21 (generate candidate posting material, accept a selection, generate posting information, which also incorporates social activities); 29 (describing holding amount); 32 and 33 (determining the commission and describing a posting).  
    Further, claims 21 and 32, recite additional elements – a network - for which arguments similar to claim 15 are applicable as generally linking the judicial exception to a particular technological environment. 
    Claim 21, under step 2A prong 2, also recites limitations similar to claim 15 – store a posting material, output a candidate posting, output posting information - which are additional elements that store and transmit information, which are insignificant extra-solution activity to the abstract idea (MPEP 2106.05(g)). Arguments from claim 15 are applicable here. The claim does not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.        
   Further, re claim 21, under step 2B, as the additional elements – store a posting material, output a candidate posting, output posting information -  i.e., data storing, outputting, are considered insignificant extra-solution activity in Step 2A, this is  re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field based on court decisions. Court decisions cited in MPEP 2106.05 (d) (II) and 2106.05(g) show storing and outputting (transmitting) data to be well understood, routine, conventional function when claimed in a merely generic manner or as insignificant extra-solution activity (as in the instant case) (see, e.g., buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015).  

   Dependent claim 35 is further descriptive of the additional element – store posting material - by further describing the information (from claim 15) that is posted.  The claim does not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 

   For the reasons presented above, dependent claims – 17, 18, 21, 29, 32, 33 and 35 - do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims are directed to an abstract idea. 
    Thus, the claims 15, 17, 18, 21, 22, 29, 32, 33 and 35 are not patent-eligible under 35 USC 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.      

          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742. The examiner can normally be reached M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                              
                                                                                                                                                                                               /JOSEPH W. KING/Primary Examiner, Art Unit 3696